Exhibit 2 Directors and Executive Officers of Rapac as of May 1, 2016 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Yigal Berman (Israel) Chairman of the Board of Directors Chief Executive Officer of Inter-Gamma and director of companies in the Inter-Gamma group 4 Ha’alon Street Kfar Neter 40593, Israel Tanhum Oren (Israel)* Director Director of companies in the Inter-Gamma group 4 Ha’alon Street Kfar Neter 40593, Israel Amir Makov (Israel) Director Director of various companies 4 Ha’alon Street Kfar Neter 40593, Israel Pnina Tamano Shata (Israel) Director Independent counsel 4 Ha’alon Street Kfar Neter 40593, Israel Orly Felner-Hayardeny (Israel) Director Director of various companies 4 Ha’alon Street Kfar Neter 40593, Israel Roni Oren (Israel)* Chief Executive Officer Chief Executive Officer of Rapac and director of companies in the Rapac group 4 Ha’alon Street Kfar Neter 40593, Israel Haim Mazuz (Israel) Chief Financial Officer Chief Financial Officer of Rapac and director of companies in the Rapac group 4 Ha’alon Street Kfar Neter 40593, Israel * Mr. Tanhum Oren is the father of Mr. Roni Oren.
